 

Exhibit 10.25O

 

SIXTEENTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Sixteenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following upon the Effective Date:

 

Whereas, the parties, under the Eleventh Amendment, amended the Agreement to
provide for "CSG Workforce Express GPS System Service via Gateway (per unit)";
and

 

Whereas, the parties have, pursuant to the foregoing, entered into good faith
negotiation and discovery related to Customer's purchase of CSG Workforce
express GPS System Service via Gateway; and

 

Whereas, as a result of the discussions described herein, the parties agree to
amend the Agreement as provided herein.

 

Now therefore, CSG and Customer agree to the following upon the Effective Date:

 

1.    Section 1(d) entitled "Term," of the Eleventh Amendment, dated April 27,
2010 (CSG document no. 2303272) (the "Eleventh Amendment"), shall be deleted in
its entirety.  For clarification purposes, the parties agree that by deleting
this Section 1(d), the terms and conditions of the Eleventh Amendment shall be
coterminous with the Agreement.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing Ops

 

Title: EVP, CAO & General Counsel

 

Name:  Joseph P. Murray

 

Name:  Joseph T. Ruble

 

Date:  1-4-12

 

Date:  1-9-12

 

 